Citation Nr: 0208499	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  95-29 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
November 1997, the Board remanded this case to the RO for 
evidentiary development.  The case was returned to the Board 
and in October 1998, the case was again remanded to the RO 
for additional evidentiary development.  The case has again 
been returned to the Board for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no evidence of any gastrointestinal disorder or 
Crohn's disease during service.

3.  The evidence of record shows the onset of Crohn's disease 
was following service in 1976.


CONCLUSION OF LAW

Crohn's disease was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A report of medical history, dated in May 1975 for 
separation, notes the veteran indicated he was in good health 
and denied having frequent indigestion or stomach, liver, or 
intestinal trouble.  A report of medical examination, dated 
in May 1975 for separation, notes the clinical evaluation of 
the abdomen and viscera, and anus and rectum was normal.

A VA medical certificate and history application for medical 
benefits (VA Form 10-10m), dated August 21, 1977, notes 
abdominal pain had started one year earlier.

A VA hospital summary for hospitalization from August 22, 
1977, to September 19, 1977, notes the veteran was 
hospitalized with a complaint of pain in the right lower 
quadrant for one year.  The diagnosis was regional ileitis.  
An August 22, 1977, clinical record history notes that one 
year earlier the veteran developed pain in the kidney region 
on both sides that moved down to the right lower quadrant and 
had persisted.  Clinical record entries, dated in August 22, 
1977, note the veteran had abdominal pain for the past year.  
A September 12, 1977, VA upper gastrointestinal (GI) and 
small bowel series report notes a conclusion of abnormal 
terminal ileum highly suggestive of Crohn's disease.  A 
September 14, 1977, VA consultation report notes the veteran 
had right lower quadrant pain for one year and had also noted 
some diarrhea.  

A private hospital history and physical, and discharge 
summary for admission from March 1983 to May 1983 notes the 
veteran carried a diagnosis of Crohn's disease which probably 
dated to 1976.

A VA hospital summary for hospitalization from July 1983 to 
November 1983 notes in the history and physical that the 
veteran was diagnosed as having Crohn's disease since 1978.  
The diagnosis was status post Crohn's disease. 

A VA hospital summary for hospitalization from January 1985 
to February 1985 notes in the history and physical that the 
veteran was diagnosed as having Crohn's disease in 1978.  The 
diagnosis was Crohn's disease. 

A June 1997 private hospital history and physical report 
indicates the veteran was known to have ulcerative colitis 
for more than 20 years.  

At the time of a VA examination in April 1999, the veteran 
reported that during service he had symptoms of abdominal 
pain with mild episodes of diarrhea with mucous but no blood 
intermittently.  He stated that about six months after he got 
out of service his symptoms became worse.  The assessment was 
Crohn's disease of the terminal ileum and colon.  

An August 1999 addendum to the April 1999 VA examination 
report notes the examiner reviewed the records.  The examiner 
noted that a September 1977 radiographic report was 
suggestive of Crohn's disease and an August 1977 barium enema 
report noted difficulty in filling the terminal ileum.  The 
examiner noted that the findings indicated the veteran had 
Crohn's disease of the terminal ileum in 1977 and that the 
disease is an insidious chronic disease that starts gradually 
and may be undiagnosed for many years.  The examiner noted 
that it was most likely that the veteran had the disease 
prior to 1977.

A statement from the veteran's sister, dated in October 2001, 
notes the veteran was discharged from service in June 1975 
and came to live with her.  The statement indicates that at 
the time he had diarrhea, slight weight loss, abdominal pain, 
fatigue, and loss of sleep.  She further indicated he saw a 
physician four months later who thought he had a kidney 
infection and then another physician who indicated he had a 
nervous stomach.  The statement notes he then saw a Dr. 
Woodard, now deceased, who diagnosed ileitis.


Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  The VCAA is liberalizing and is 
therefore applicable to this case.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
Regulations implementing the VCAA are published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

A June 1994 VA letter to the veteran advised him to submit 
evidence relative to his claimed condition.  The veteran 
indicated he was treated by a physician in 1976, however, 
those records had been destroyed by fire.  The veteran 
indicated that Dr. Woodard diagnosed his condition in 1976.  
The RO requested records from this physician.  However, the 
response indicates there were no records.  The veteran was 
advised of this in the August 1995 statement of the case.  A 
January 1998 letter was sent to the veteran asking him to 
provide information about treatment for his claimed condition 
so that records could be requested.  The veteran indicated he 
received treatment for his Crohn's disease from several 
private providers and records of that treatment were 
requested and obtained, or provided by the veteran.  The 
veteran also indicated he received treatment from the VA 
Medical Center at Mountain Home, Tennessee, and records of 
that treatment were obtained.  The RO requested records from 
VA Medical Center at Fayetteville, North Carolina, from 1977, 
however, that facility responded that there were no records 
at that facility.  The veteran was advised of this in the 
October 2001 supplemental statement of the case.  Records 
from the Social Security Administration have also been 
obtained.  Neither the veteran nor his representative has 
identified additional relevant evidence of probative value 
that has not already been sought and associated with the 
claims file.     

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
August 1995 statement of the case and the October 2001 
supplemental statement of the case.  The statement of the 
case and the supplemental statements of the case provided the 
veteran with a summary of the evidence in the record used for 
the determinations and that the evidence did not warrant 
allowance of the benefit sought.  Therefore, the veteran was 
advised of the evidence necessary to substantiate his claim.  
The veteran has been afforded a VA examination.  The October 
2001 supplemental statement of the case also advised the 
veteran of the VCAA.  Accordingly, the facts relevant to this 
claim have been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following discharge 
is required.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

The service medical records are completely devoid of any 
gastrointestinal treatment or even complaints of 
gastrointestinal problems.  At discharge from service, the 
veteran reported he was in good health and indicated he had 
no problems with indigestion or intestinal trouble.  At the 
April 1999 VA examination, the veteran indicated that during 
service he had symptoms of abdominal pain and mild diarrhea.  
The veteran's sister also indicated that at the time of his 
discharge from service, he had diarrhea, slight weight loss, 
abdominal pain, and fatigue.  However, the veteran's own 
statement to service clinicians at discharge and the service 
medical records contradict these assertions.  Accordingly, 
there is no competent evidence of any gastrointestinal 
disorder or Crohn's disease beginning or being incurred in 
service.  38 C.F.R. § 3.303(a) (2001).

VA medical records in the claims file first show 
gastrointestinal complaints beginning in August 1977.  These 
VA records note the veteran indicated he had been having 
abdominal pain for one year which would place the onset of 
his symptoms in 1976.  Records from a private hospital, dated 
in 1983, note the veteran had Crohn's disease that probably 
dated to 1976.  While there are no private treatment records 
available, the veteran has indicated he first sought 
treatment for his gastrointestinal complaints in 1976.  A 
June 1997 private hospital history and physical report notes 
the veteran had ulcerative colitis for more than 20 years and 
the August 1999 addendum to the VA examination report notes 
the veteran likely had the disease prior to 1977.  However, 
as noted, there is no competent evidence of gastrointestinal 
complaints during service or at discharge in 1975.  The first 
indication of any gastrointestinal disease in the medical 
evidence or by the veteran's own contemporaneous statements 
was in 1976.  This onset is following service.  Therefore, 
the evidence does not show that the veteran's Crohn's disease 
was incurred in service.  38 C.F.R. § 3.303(a), (d) (2001).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for service connection for 
Crohn's disease.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).



ORDER

Service connection for Crohn's disease is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

